Exhibit 10.57

 

SCHEDULE OF DIRECTOR FEES

 

Annual Retainers

 

  •   Non-Employee Directors: $45,000

 

  •   Audit Committee Members: $10,000

 

  •   Nominating & Governance Committee Members: $5,000

 

  •   Compensation Committee Members: $5,000

 

Fees for Meeting Attendance

 

  •   Board Meetings: $2,000 per meeting

 

  •   Committee Meetings: $2,000 per meeting

 

Equity Compensation for Non-Employee Directors

 

  •   Annual grant of 2,500 shares of restricted stock

 

  •   Annual grant of 5,000 stock options

 

  •   Initial grant of 5,000 shares of restricted stock

 